DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 10, 2022. 
Claims 1, 3, 20, 22, 25, 27, 28 and 32 have been amended. 
Claims 2, 21, 26 and 34 have been cancelled.
Claims 1, 3-5, 20, 22-25, 27, 28, 32, 33, 35 and 36 are now pending.

Priority
Acknowledgment is made Applicant had not claimed foreign priority under 35 U.S.C. 119 (a)-(d), with respect to Application No. PCT/CN2017/075795.  Examiner had erroneously attributed the PCT-filed application to a foreign priority claim in the prior office action. 

Response to Arguments
Applicant's arguments (“Remarks”) filed January 10, 2022 have been fully considered but they are not persuasive.  
Applicant asserts that prior art of record does not teach or fairly suggest limitations of the amendments to claims 1, 20, 25 and 32 (with claims 20, 25 and 32 reciting features that correspond to claim 1).  In particular, Applicant asserts that the features of first terminal information, sent by the first network-side device, being used by the second network-side device to configure a resource prepared for handover to the configure a resource prepared for handover and the message in the amended claims being used for instructing the second network-side device to complete a handover operation of the terminal.  
Examiner had cited “Park” (Google-translated version of KR 20100071850) to teach the limitations of sending a handover confirmation message to the second network-side device when detecting that the first measurement result meets a first measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover.  Examiner had combined Park with “Gao” (US 20140228034), which Examiner asserts to teach a handover preparation confirmation message sent by the second network-side device to first network-side device, and “Tamura” (US 20140126545), which Examiner asserts to teach sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second network to obtain a first measurement result.  However, Park is relevant to combine with Gao and Tamura, as it teaches handover based on measurement results received from the user terminal.
Applicant asserts, in page 2 of Remarks, that Park’s handover request message (from a source eNB, i.e., first network-side device) is used for the neighbor eNB to configure a resource prepared for handover, such as resources RRC/RLC/MAC/PHY, 
Referring to claim 1, Applicant asserts that a handover confirmation message used for instructing a device to complete a handover operation should not be interpreted as a message used for a device to configure a resource prepared for handover. Applicant asserts, “amended claim 1's handover confirmation message that is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover is different from Park's handover request message used for the neighbor eNB to configure a resource prepared for handover, such as resources RRC/RLC/MAC/PHY, etc.” Thus, Applicant asserts that Park fails to disclose the features "send a handover confirmation message to the second network-side device when detecting that the first measurement result meets a first measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover" in amended claim 1.
Examiner asserts that Park teaches a handover confirmation message from the first (source eNB) to second (neighbor eNB) network-side device, in the form of a handover request after a handover decision by the source that is based on measurement report from terminal (Park: e.g., FIG. 5, steps S12 and S13).  To the extent that the handover request (confirmation message) triggers a response from the target neighbor eNB (Park: e.g., FIG. 5, step S16, HO request acknowledgment), the request is an instruction to the target to complete the handover; the handover would not be completed without an acknowledgement from the target. Thus, the request can be instruct the response as a protocol function.  Examiner maintains that the resources configured in the target for the handover to take place (Park: e.g., FIG. 5, step S15, resource preparation (e.g., RRC / RLC / MAC / PHY, as noted elsewhere in Park)), such that the handover can be executed, teaches handover operation being completed at the second network-side device based on the resource prepared for handover.
Examiner maintains that Park teaches the second network-side device completing the handover in description of steps S25-29 of FIG. 5 (the “HO completion” steps). As seen in page 4, 6th paragraph, the neighbor eNB 120 receives change information that the resource access reconfiguration has been completed (FIG. 5, step S25); eNB 120 sends path switch request message to MME (FIG. 5, step S26) and MME acknowledges this request (FIG. 5, step S27). Accordingly, the path of the S-GW and the source eNB 110 is changed to the eNB 120 of the S-GW and the target cell. In this case, the resource used by the source eNB110 may release the resource (E) through a UE context release message (FIG. 5, step S28).  
In other words, the path switch request from neighboring eNB to MME is done as part of handover completion operation, at least suggesting that the handover confirmation message (handover request) is used for instructing the second network-side device to complete a handover operation of the terminal (i.e., the second network-side device has a role, triggered to perform steps as part of HO completion after a handover request had been initiated) based on the resource prepared for handover.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-5, 20, 22-25, 27, 28, 32, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al, U.S. Patent Application Publication No. 20140228034 A1 (hereinafter Gao), in view of Tamura et al, U.S. Patent Application Publication No. 20140126545 A1 (hereinafter Tamura, included as part of Applicant’s Information Disclosure Statement), and in view of Park et al, Korean Patent Application Publication No. KR 20100071850 A (hereinafter Park; using Google translated version of the original Korean document).

Regarding Claim 1, Gao discloses a method for handover control (e.g., FIG. 5; ¶ [0047], inter-PLMN (public land mobile network) handover process), comprising:
sending, by a first network-side device (e.g., FIG. 5, source eNB), a first handover request to a second network-side device (e.g., FIG. 5, source eNB sends handover request to target eNB through MME), wherein the first network-side device is applied to a first network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and a terminal is attached to the first network (e.g., FIG. 5 UE attached to source eNB), and the first handover request contains first terminal information of the terminal (e.g., FIG. 5, steps 502, 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a and the first terminal information is used for the second network-side device to configure a resource prepared for handover to the second network for the terminal (e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN selected by the source base station for the UE is in the information about a list of all PLMNs to which the target handover cell belongs, the target base station prepares resources required by the handover) when determining that the first terminal information meets a predetermined condition for initiating a handover operation (e.g., ¶ [0087], When it is determined that the target PLMN of the UE is the same as one PLMN in the MDT-allowable PLMN list of the UE); and 
after, sending, by the first network-side device, the first handover request to the second network-side device (e.g., FIG. 5, steps 502, 503), receiving, by the first network-side device, a handover preparation confirmation message sent by the second network-side device (e.g., FIG. 5, step 504, 505; ¶ [0090], source eNB receives HANDOVER COMMAND from MME in response to the target eNB having sent HANDOVER REQUEST ACKNOWLEDGE message).
Gao discloses the source eNB sending a HANDOVER COMMAND to the terminal for handover to the target eNB (e.g., FIG. 5, step 506), but does not expressly disclose sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second network to obtain a first measurement result and send a handover confirmation message to the second network-
Tamura discloses sending a measurement configuration for handover to the second network to the terminal (e.g., FIG. 1, CONDITIONAL HANDOVER COMMAND from source NE1 to UE1; ¶ [0044], conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover), wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second network to obtain a first measurement result (e.g., ¶ [0045], Upon receipt of the conditional handover command, the terminal UE1 consecutively monitors whether or not predetermined conditions to be described later are satisfied; e.g., ¶ [0050] [0051], Condition 1 is that PDSCH reception quality of a cell which is a target for handover (target TNE) indicated by the conditional handover command should be superior to PDSCH reception quality of the own cell (source SNE1). The terminal derives PDSCH reception quality of a target cell for handover from an RSRP that is measured by use of a cell reference signal).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao, with the disclosure of conditional handover of the terminal if a condition is met, as disclosed by Tamura. The motivation to combine 
Gao in view of Tamura discloses (Tamura: e.g., ¶ [0045]) detecting that the terminal starts handover to the target network entity when the predetermined condition is satisfied, and the source network entity starts transferring the data addressed to the terminal to the target network entity, notifying a sequence number used for starting transmission of the data addressed to the terminal, and notifying a sequence number used for receiving the data from the terminal (i.e., the notification to start transmission is necessary for completion of the handover process, for data to be exchanged between terminal and target and effectively supports completion of the handover, wherein radio resources are effectively utilized for handover (Tamura: e.g., ¶ [0050]).
Gao in view of Tamura does not expressly disclose that the source eNB determines that the conditional handover shall take place based on the received measurements, and coordinates with target eNB to complete handover, i.e.,  sending a handover confirmation message to the second network-side device when detecting that the first measurement result meets a first measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover.
Park discloses send a handover confirmation message (e.g., FIG. 5, step S13, source eNB makes handover decision after receiving measurement report from UE (Step S12)) to the second network-side device when detecting that the first measurement result meets a first measurement event (e.g., FIG. 5, measurement d paragraph from bottom of page 3: A4-1 event (defined as a handover preparation event) occurs when a downlink signal measurement value (DL measurement) of a cell is higher than a handover preparation reference value (Tprep) in a UE (i.e., candidate cell signal is stronger than signal from serving cell))), wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal (e.g., FIG. 5, steps S14, S15: handover preparation, followed by A3-1 (handover execution (see FIG. 5, steps S17-S22 and page 3, 3rd  paragraph from bottom) and page 4, 4th paragraph, where source eNB determines to perform the actual handover (FIG. 5, step S19); page 4, 3rd paragraph: …when the handover preparation event (A4-1) occurs, the source eNB determines the neighbor base station for pre-reservation of the base station resources, and the determined neighboring base station resources in the determined base station resources; the neighboring eNB 120 participates in completion of the handover (e.g., FIG. 5, steps S25-S29). The target neighbor eNB 120 receives change information that the resource access reconfiguration has been completed (FIG. 5, step S25; page 4, 6th paragraph); target eNB 120 sends path switch request message to MME (FIG. 5, step S26) and MME acknowledges this request (FIG. 5, step S27). Accordingly, the path of the S-GW and the source eNB 110 is changed to the eNB 120 of the S-GW and the target cell. In this case, the resource used by the source eNB110 may release the resource (E) through a UE context release message (FIG. 5, step S28).  In other words, the path switch request from neighboring eNB to MME is done as part of handover completion operation) based on the resource prepared for handover (e.g., FIG. 5, st paragraph: When the neighboring base station for the base station preparation is determined through the handover preparation procedure (A) of step S13, the source eNB 110 transmits a handover request message (Handover Request) to the neighboring eNB 120 (step S14). The neighbor eNB 120, which is reserved in advance (of handover), configures the base station resources (RRC / RLC / MAC / PHY, etc.) in reservation (B) (step S15), and sends a handover request acknowledgment message (Handover Request Ack) to the source eNB 110. (S16 step)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of conditional handover of the terminal to a target cell if a condition is met, as disclosed by Gao in view of Tamura, with the disclosure of the source cell deciding to initiate the handover process based on the condition being met, as disclosed by Park. The motivation to combine would have been to support an efficient handover process (Park: page 4, 4th paragraph).

Regarding Claim 3, Gao in view of Tamura and in view of Park discloses all the limitations of the method according to claim 1. 
Gao in view of Tamura and in view of Park discloses wherein after the first network-side device (Park: e.g., FIG. 5, source eNB) receives the handover preparation confirmation message sent by the second network-side device (Park: e.g., FIG. 5, step S16: Handover request Ack from neighbor eNB), the method further comprises: receiving, by the first network-side device, a resource release message (Park: e.g., FIG. 5, step S28: UE context release as part of resource release event (A4-2)) sent by the second network-side device for releasing a resource prepared for handover to the second network (Park: e.g., page 4, 8th paragraph: ...in FIG. 5, the resource release event (A4-2) indicates that a DL measurement value of a cell is lower than a resource management reference value T RMT at a UE, when the UE moves out of the T RMT to the eNB2 C2 (the resource reserved by the handover preparation event A4-1 may be released by the handover); FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the pre-scheduled base station and the previous source base station and transmits a resource release message (UE ContextReleae) to the base station (step S3), the base station (eNB 110) is a resource release procedure), wherein the resource release message is sent by the second network-side device (i.e., serving eNB 120 (the previous target, now serving cell)) when the second network-side device obtains second terminal information of the terminal (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs (i.e., DL measurement value of a cell is lower than a resource management reference value T RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) and determines that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., Page 4, 9th paragraph: …when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the pre-scheduled base station and the previous source base 

Regarding Claim 4, Gao in view of Tamura and in view of Park discloses all the limitations of the method according to claim 1. 
Gao in view of Tamura and in view of Park discloses wherein before the first network-side device sends the first handover request to the second network-side device (in contrast to one handover request form source eNB, as disclosed in Gao (e.g., FIG. 5, step 502), Park discloses a handover request as part of handover preparation (e.g., FIG. 5, step S14) and a handover request as part of handover execution (e.g., FIG. 5, step S20). For purposes of the next limitation, Examiner interprets the handover execution request as the first handover request for executing the handover), the method further comprises: receiving, by the first network-side device, a second measurement result sent by the terminal (Park: e.g., FIG. 5, step S18, measurement report for event A3-1 prior to executing handover (i.e., prior to initiation of handover request in step S20)), wherein the second measurement result is obtained by the terminal by measuring at least one network according to a predetermined measurement configuration (Park: e.g., FIG. 5, step S18, page 4:  A3-1 event (handover execution event) occurs when a DL measurement of a neighboring cell becomes higher than a DL measurement of a current serving cell (i.e., the predetermined measurement configuration is measuring the downlink signal)), and the second measurement result meets a second measurement event (Park: e.g., FIG. 5, steps S18, S19, page 3:  When the handover execution event A3-1 occurs (i.e., wherein the at least one candidate network comprises the second network (Gao: e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs).
Examiner’s Note: In previous office action, claim 4 had been rejected using a fourth reference (3GPP TS 36.300 V14.2.0 (2017-03); 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN)) to disclose the limitations “wherein before the first network-side device sends the first handover request to the second network-side device, the method further comprises: receiving, by the first network-side device, a second measurement result sent by the terminal, wherein the second measurement result is obtained by the terminal by measuring at least one network according to a predetermined measurement configuration, and the second measurement result meets a second measurement event; determining, by the first network-side device, at least one candidate network in the at least one network according to the second measurement result”.  Given the change in scope of claim 1 that claim 4 now depends from, Examiner has determined that Park reference is valid to disclose the pertinent limitations of claim 4.  

Regarding Claim 5, Gao in view of Tamura and in view of Park discloses all the limitations of the method according to claim 1.
wherein the method further comprises: sending, by the first network-side device, a second handover request to a third network- side device (Gao: e.g., FIG. 6, step 602, the source base station selects a suitable target cell for the UE (i.e., a different target cell than interpreted for claim 1 examination)), wherein the second handover request comprises third terminal information of the terminal (Gao: e.g., ¶ [0094], target PLMN of the UE in the MDT-allowable PLMN list of the UE), and the third network-side device is applied to a third network (Gao: e.g., ¶ [0094], target cell may belong to more than one PLMN), and the third terminal information is used for the third network-side device to send a handover preparation rejection message to the first network-side device when determining that the third terminal information does not meet the predetermined condition for initiating the handover operation (Gao: e.g., ¶ [0095], if it is determined that the target PLMN selected by the source base station for the UE is not in the information about a list of all PLMNs to which the target handover cell belongs, the target base station may reject this handover); receiving, by the first network-side device, the handover preparation rejection message and releasing a resource prepared for handover to the third network (Gao: e.g., ¶ [0095], target base station may not prepare resources required by the handover if there is rejection, and not prepare for handover with source cell).  

Regarding Claim 20, Gao in view of Tamura and in view of Park discloses a network-side device (Gao: e.g., FIG. 5, source eNB), applied to a mobile communication system (Gao: e.g., FIG. 5) comprising a first network-side device a second network-side device (Gao: e.g., FIG. 5, target eNB), and a terminal (Gao: e.g., FIG. 5, UE), wherein the network-side device is the first network-side device (Gao: e.g., FIG. 5, source eNB), and the network- side device comprises a processor (Gao: e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by one or more integrated circuits (e.g., with processor)) and a receiver (Gao: e.g., FIG. 5, source eNB can receive information), wherein the processor is recited to perform operations that are functionally similar to those performed by the first network-side device in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 20.

Regarding Claim 22, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 20.
The functional limitations of Claim 22 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 22.  

Regarding Claim 23, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 20.
The functional limitations of Claim 23 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 23.  

Regarding Claim 24, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 20.
claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 24.  

Regarding Claim 25, Gao in view of Tamura and in view of Park discloses a network-side device (Gao: e.g., FIG. 5, target eNB), applied to a mobile communication system (Gao:e.g., FIG. 5) comprising a first network-side device (Gao:e.g., FIG. 5, source eNB), a second network-side device (Gao: e.g., FIG. 5, target eNB), and a terminal (Gao: e.g., FIG. 5, UE), wherein the network-side device is the second network-side device (Gao: e.g., FIG. 5, target eNB), and the network- side device comprises a processor (Gao: e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by one or more integrated circuits (e.g., with processor)) and a receiver (Gao: e.g., FIG. 5, source eNB can receive information), wherein the processor is recited to perform operations that are functionally similar to those performed by the second network-side device in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 with respect to information received and processed by the second network-side device shall be applied to claim 25.

Regarding Claim 27, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 25.
Gao in view of Tamura and in view of Park discloses wherein the processor is further used for obtaining second terminal information of the terminal through the transceiver (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) after completing the handover operation of the terminal based on the resource prepared for handover (i.e., serving eNB is now eNB 120, after HO operation A3-1 had been complete to hand over UE from eNB 110 to eNB 120 (steps S11-S17 in FIG. 5)), determining that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., page 4, 9th paragraph:  DL measurement value of a cell is lower than a resource management reference value T RMT at a UE (i.e., reference value is at the serving, source, eNB (in this case, eNB 120)), and releasing the resource prepared for handover to the second network (Park: e.g., Page 4, 9th paragraph: …when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the previous source base station and transmits a resource release message (UE ContextRelease) to the base station eNB 110…is a resource release procedure).

Regarding Claim 28, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 26.
Gao in view of Tamura and in view of Park discloses wherein the processor is further used for obtaining second terminal information of the terminal through the transceiver (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) after completing the handover operation of the terminal based on the resource prepared for handover (i.e., serving eNB is now eNB 120, after HO operation A3-1 had been complete to hand over UE from eNB 110 to eNB 120 (steps S11-S17 in FIG. 5)), determining that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., page 4, 9th paragraph:  DL measurement value of a cell is lower than a resource management reference value T RMT at a UE (i.e., reference value is at the serving, source, eNB (in this case, eNB 120)), and sending a resource release message to the first network-side device through the transceiver (Park: e.g., Page 4, 9th paragraph: When the serving eNB 120 identifies the previous source base station and transmits a resource release message (UE ContextRelease) to the base station eNB 110, the base station (eNB 110)… is a resource release procedure), wherein the resource release message is used for instructing the first network-side device to release a resource prepared for handover to the second network (Park: e.g., FIG. 5, step S29: resource release by eNB 110)  

Regarding Claim 32, Gao discloses a network-side device (Gao: e.g., FIG. 5, source eNB), applied to a mobile communication system (Gao: e.g., FIG. 5) comprising a first network-side device (Gao: e.g., FIG. 5, source eNB), a second network-side device (Gao: e.g., FIG. 5, target eNB), and a terminal (Gao: e.g., FIG. 5, wherein the network-side device is the first network-side device (Gao: e.g., FIG. 5, source eNB), and the network- side device comprises a processor (Gao: e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by one or more integrated circuits (e.g., with processor)) and a receiver (Gao: e.g., FIG. 5, source eNB can receive information), wherein the processor is used for receiving access association information sent by the second network-side device through the transceiver (Gao: e.g., FIG. 5; ¶ [0087], source eNB acquires information about a list of all PLMNs to which the target cell belongs, which may be acquired from the target base station), wherein the first network-side device is applied to a first network (Gao: e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (Gao: e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and the terminal is attached to the first network (Gao: e.g., FIG. 5 UE attached to source eNB); and determining the second network as a candidate network according to the access association information (Gao: e.g. FIG. 5, step 502; ¶ [0087], source eNB selects a suitable target cell for the UE, acquires information (e.g., from target eNB) about the list of all PLMNs, and determines target eNB to send handover request (through MME) to) and sending a handover request to the second network-side device (Gao: e.g., FIG. 5, step 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over, sent to target eNB (through MME)), wherein the handover request is used for instructing the second network-side device to configure a resource prepared for handover to the second network for the terminal (Gao: e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN selected by the source base station for the UE is in the information about a list of all PLMNs to which the target handover cell belongs, the target base station prepares resources required by the handover).
Regarding the remaining limitations of claim 32, i.e., “and wherein after the processor sends the handover request to the second network-side device, the processor is further used for receiving a handover preparation confirmation message sent by the second network-side device through the transceiver and sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure the second network to obtain a second measurement result and to send a handover confirmation message to the second network- side device when detecting that the second measurement result meets a second measurement event, wherein the handover confirmation message is used for instructing the second network- side device to complete a handover operation of the terminal based on the resource prepared for handover”, these limitations are functionally similar to limitations in claim 1, i.e., “and after sending, by the first network-side device, the first handover request to the second network-side device, receiving, by the first network-side device, a handover preparation confirmation message sent by the second network-side device and sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second 

Regarding Claim 33, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 32.
Gao in view of Tamura and in view of Park discloses wherein the processor is further used for receiving a first measurement result reported by the terminal through the transceiver (Park: e.g., FIG. 5, step S11) before determining the second network as the candidate network (Park: e.g., FIG. 5, step S13) according to the access association information (Gao: e.g. FIG. 5, step 502; ¶ [0087], source eNB selects a suitable target cell for the UE, acquires information (e.g., from target eNB) about the list of all PLMNs, and determines target eNB to send handover request (through MME)), the first measurement result is obtained by the terminal by measuring the second network according to a predetermined measurement configuration (Park: e.g., FIG. 5, step S18, page 4:  A3-1 event (handover execution event) occurs when a DL measurement of a neighboring cell becomes higher than a DL measurement of a current serving cell (i.e., the predetermined measurement configuration is measuring the downlink signal)), and the first measurement result meets a first measurement event (Park: e.g., FIG. 5, measurement event A4-1 (step S12)); and the processor is specifically used for determining the second network as the candidate network according to the first measurement result (Park:  e.g., page 3, 5th paragraph from bottom: A4-1 event (defined as a handover preparation event) occurs when a downlink signal measurement value (DL measurement) of a cell is higher than a handover preparation reference value (Tprep) in a UE (i.e., candidate cell signal is stronger than signal from serving cell))) and the access association information (Gao: e.g., ¶ [0087], When it is determined that the target PLMN of the UE is the same as one PLMN in the MDT-allowable PLMN list of the UE).

Regarding Claim 36, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 32.
Gao in view of Tamura and in view of Park discloses wherein the access association information is access control information of the terminal for the second network (Gao: e.g., FIG. 5; ¶ [0087], source eNB acquires information about a list of all PLMNs to which the target cell belongs (i.e., different networks)); the processor is specifically used for determining the second network as the candidate network (Gao: e.g. FIG. 5, step 502; ¶ [0087], source eNB selects a suitable target cell for the UE, acquires information about the list of all PLMNs, and determines target eNB to send handover request (through MME)) when detecting that the access control information of the second network meets a second predetermined access condition (Tamura: e.g., ¶ [0050] [0051], Condition 1 is that PDSCH reception quality of a cell which is a target for handover (target TNE) indicated by the conditional handover .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tamura and in view of Park, in further view of Wang et al, International Patent Application Publication No. WO 2013010393 A1 (hereinafter Wang; using Google translated version of the original Chinese document, cited in prior office action).

Regarding Claim 35, Gao in view of Tamura and in view of Park discloses all the limitations of the network-side device according to claim 32.
Gao in view of Tamura and in view of Park does not expressly disclose wherein the access association information is network state information of the second network; the processor is specifically used for determining the second network as the candidate network when detecting that the network state information of the second network meets a first predetermined access condition.  
Wang discloses wherein the access association information is network state information of the second network (e.g., page 2, Description, 4th paragraph: based on determination that target base station cam admit UE, the target returns a handover request acknowledgement message to the source base station); the processor is specifically used for determining the second network as the candidate network when detecting that the network state information of the second network meets a first predetermined access condition (e.g., page 2, Description, 4th paragraph: the target base station determines whether the UE can be admitted, and if the resource condition of the target base station allows the UE to access, the target…base station returns a handover request acknowledgement message to the source base station, and the handover preparation phase is completed).  
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao in view of Tamura and in view of Park, with the disclosure of conditional handover of the terminal if a condition is met at the target network entity, as disclosed by Wang. The motivation to combine would have been to switch the terminal to a suitable cell (Wang: e.g., page 2, Description, 4th paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471